

114 HR 5918 IH: To establish requirements for participants in the peer-to-peer economy to be considered independent contractors and not employees for purposes of several employment-related statutes.
U.S. House of Representatives
2016-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5918IN THE HOUSE OF REPRESENTATIVESJuly 18, 2016Mr. Schweikert introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo establish requirements for participants in the peer-to-peer economy to be considered independent
			 contractors and not employees for purposes of several employment-related
			 statutes.
	
		1.Status of individuals operating in the peer-to-peer economy for purposes of certain employment laws
 (a)Status of individuals not considered employeesAn individual operating in the peer-to-peer economy shall not be considered an employee for purposes of the Acts described in subsection (b) if such individual—
 (1)is permitted to determine the hours during which the covered individual offers services to users; (2)is subject to a quality-of-service evaluation of the service or services provided by such individual through a user-based rating system;
 (3)provides any user of such service with an electronic description of the transaction and the amount paid for the service; and
 (4)uses the individual’s own tools or assets to provide such services. (b)Applicable employment lawsThe laws referred to in subsection (a) include the following:
 (1)The Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.). (2)The Family Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.).
 (3)The National Labor Relations Act (29 U.S.C. 151 et seq.). (c)DefinitionsIn this Act—
 (1)the term peer-to-peer economy means the business of facilitating transactions between a user seeking a service and an individual providing that service using an online platform or mobile application;
 (2)the term mobile application means a software program that— (A)runs on the operating system of a mobile device; and
 (B)collects data from a user; and (3)the term mobile device means a mobile telephone, tablet computer, or similar portable computing device that transmits data over a wireless connection.
				